DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 22-36 are pending:	
		Claims 22-36 are rejected. 
Claim Objections
Claims 24, 27-30 and 32-34 are objected to because of the following informalities:  
	Claim 24 recites “the fluid inlet”; consider rephrasing to – the incoming fluid inlet – for clarity and consistency with other claim language. 
	Claim 27 recites “a first sub-portion…exits the first flow channel” and “a second sub-portion…exits the first flow channel”; consider rephrasing to – a first portion…exits the first fluid flow channel – and – a second sub-portion…exits the first fluid flow channel – for clarity and consistency with other claim language.
	Claim 28 recites “the first flow channel”; consider rephrasing to – the first fluid flow channel – for clarity and consistency with other claim language.
	Claim 29 recites “the flow channel comprises”, “the flow channel via” and “communication with the flow channel”; consider rephrasing to – the first fluid flow channel comprises –, -- the first fluid flow channel via – and – communication with the first fluid flow channel – for clarity and consistency with other claim language.
	Claim 30 recites “with the first flow channel” and – into the first flow channel –; consider rephrasing to – with the first fluid flow channel – and – into the first fluid flow channel – for clarity and consistency with other claim language.
	Claim 32 recites “exits the first flow channel” and “the first flow channel out”; consider rephrasing to – exits the first fluid flow channel – and – the first fluid flow channel out – for clarity and consistency with other claim language.
	 Claim 33 recites “the first flow channel”; consider rephrasing to – the first fluid flow channel – for clarity and consistency with other claim language.
	Claim 34 recites “the stream”; consider rephrasing to – the fluid stream – for clarity and consistency with other claim language.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites “the re-entrant fluid opening”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a re-entrant fluid opening. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24, 26-28 and 36 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Nagl (USPN 6,202,576).
	Regarding claim 22, Nagl teaches a method of separating a fluid stream in a cyclone separator (“solids 4 that are separated in the cyclone 3”; see C4/L5-15), the fluid stream comprising entrained solid particles (solids; see C4/L5-10), the cyclone separator comprising an incoming fluid inlet (see annotated Fig. 1), an outer body (Fig. 1, cyclone 3; see C4/L5-15) that comprises an inner surface (see annotated Fig. 1) and an outer body fluid exit (see annotated Fig. 1), an inner body (Fig. 1, discharge duct 5; see C4/L5-15) positioned at least partially within the outer body (i.e. cyclone 3) (see Fig. 1), wherein the inner body (i.e. discharge duct 5) comprises an outer surface (see Fig. 1), an internal flow path (see annotated Fig. 1) within the inner body (see annotated Fig. 1), the internal flow path (see annotated Fig. 1) comprising a fluid entrance (see annotated Fig. 1) and a fluid outlet (see annotated Fig. 1), and wherein the cyclone separator comprises a first fluid flow channel (see annotated Fig. 1) between the inner surface of the outer body (i.e. cyclone 3) and an outer surface of the inner body (i.e. discharge duct 5) and wherein the outer body fluid exit (see annotated Fig. 1) is positioned downstream relative to the fluid entrance (see annotated Fig. 1) to the internal flow path in the inner body, 
	the method comprising: 
	flowing the fluid stream through the incoming fluid inlet, the first fluid flow channel and out of the outer body fluid exit (“the offgas is supplied to a solids separator 3…[t]he solids 4 that separate in the cyclone 3 sink downward”; see C4/L1-12); and 
	re-introducing a portion of the fluid exiting the outer body fluid exit into the fluid stream at a location that is upstream of the fluid entrance to the internal flow path in the inner body (“gas circulating duct 20”; see C4/L45-55 and Fig. 1).  
Annotated Fig. 1 of Nagl 

    PNG
    media_image1.png
    677
    442
    media_image1.png
    Greyscale

	Regarding claim 23, Nagl teaches the method of claim 22, wherein re-introducing the portion of the fluid exiting the outer body fluid exit into the fluid stream at a location that is upstream of the fluid entrance to the internal flow path in the inner body comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the fluid stream at a location that is upstream of the first fluid flow channel (see annotated Fig. 1). 
	Regarding claim 24, Nagl teaches the method of claim 22, wherein re-introducing the portion of the fluid exiting the outer body fluid exit into the fluid stream at a location that is upstream of the fluid entrance to the internal flow path in the inner body comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the fluid stream into the fluid stream before the fluid stream enters the fluid inlet (see annotated Fig. 1).
	Regarding claim 26, Nagl teaches the method of claim 23, further comprising flowing a first sub-portion of the re- introducing portion of the fluid that exited the outer body fluid exit into the fluid entrance to the internal flow path in the inner body (corresponds to a portion of nitrogen that exits via discharge duct 5 as shown in Fig. 1) and flowing a second sub-portion of the re-introducing portion of the fluid that exited the outer body fluid exit out of the outer body fluid exit (corresponds to a portion nitrogen that flows downward indicated by arrows 23 as shown in Fig. 1).
	Regarding claim 27, Nagl teaches the method of claim 26, further comprising flowing a first sub-portion of the fluid that exits the first flow channel into the fluid entrance to the internal flow path in the inner body (corresponds to off gas portion that exits via discharge duct 5 as shown in Fig. 1) and flowing a second sub-portion of the fluid that exits the first flow channel out of the outer body fluid exit (corresponds to solids portion that flows downward).  
	Regarding claim 28, Nagl teaches the method of claim 27, wherein the method further comprises flowing the first sub-portion of the re-introducing portion of the fluid that exited the outer body fluid exit and the first sub-portion of the fluid that exited the first flow channel through the internal flow path in the inner body and out of the fluid outlet of the internal flow path in the inner body (corresponds to the portion of nitrogen mixed with the off gas portion that exits via discharge duct 5 as shown in Fig. 1).
 	Regarding claim 36, Nagl teaches the method of claim 22, wherein the first fluid flow channel is an unobstructed annular first fluid flow channel bounded in part by the outer surface of the inner body and the inner surface of the outer body (see annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagl (USPN 6,202,576) in view of Szego (USPN 3,283,480).
	Regarding claim 25, Nagl teaches the method of claim 22. 
	Nagl does not teach wherein re-introducing the portion of the fluid exiting the outer body fluid exit into the fluid stream at a location that is upstream of the fluid entrance to the internal flow path in the inner body comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the first fluid flow channel.
	In a related field of endeavor, Szego teaches a dust collector (see C1/L10-15) comprising the step re-introducing the portion of the fluid exiting the outer body (Fig. 1, separator S; see C1/L59-65) fluid exit into the first fluid flow channel (Fig. 1, chamber 10; see C2/L55-65) (“[t]he circulated dust leaves…through conduits 7 and 9 and passes into chamber 10”; see C2/L55-65 and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nagl by incorporating the step of re-introducing the portion of the fluid exiting the outer body fluid exit into the first fluid flow channel as disclosed by Szego because said configuration achieves the predictable result of continuing circulating (Szego, see C2/L55-65) with an expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 29, Negal and Szego teach the method of claim 25, wherein re-introducing the portion of the fluid exiting the outer body fluid exit into the flow channel comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the flow channel via a re-entrant fluid opening (corresponds to the opening in conduit 9; Szego, see Fig. 1) that extends through the outer body (Szego, i.e. separator S) and is in fluid communication with the fluid flow channel (Szego, i.e. chamber 10).  
	Regarding claim 31, Nagl and Szego teach the method of claim 25, further comprising flowing a first sub-portion of the re- introducing portion of the fluid that exited the outer body fluid exit into the fluid entrance to the internal flow path in the inner body (Nagl, corresponds to a portion of nitrogen that exits via discharge duct 5 as shown in Fig. 1) and flowing a second sub-portion of the re-introducing portion of the fluid that exited the outer body fluid exit out of the outer body fluid exit (Nagl, corresponds to a portion of nitrogen that flows downward indicated by arrows 23 as shown in Fig. 1).  
	Regarding claim 32, Nagl and Szego teach the method of claim 31, further comprising flowing a first sub-portion of the fluid that exits the first flow channel into the fluid entrance to the internal flow path in the inner body (Nagl, corresponds to off gas portion that exits via discharge duct 5 as shown in Fig. 1) and flowing a second sub-portion of the fluid that exited the first flow channel out of the outer body fluid exit (Nagl, corresponds to solids portion that flows downward).  
	Regarding claim 33, Nagl and Szego teach the method of claim 32, wherein the method further comprises flowing the first sub- portion of the re-introducing portion of the fluid that exited the outer body fluid exit and the first sub-portion of the fluid that exited the first flow channel through the internal flow path in the inner body and out of the fluid outlet of the internal flow path in the inner body (Nagl, corresponds to the portion of nitrogen mixed with the off gas portion that exits via discharge duct 5 as shown in Fig. 1).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nagl (USPN  6,202,576) in view of Silverman (USPN 2,918,139). 
	Regarding claim 34, Nagl teaches the method of claim 22.
	Nagl does not teach wherein the cyclone separator further comprises a flow rotation element positioned between the inner body and the outer body in the first fluid flow channel and wherein the method further comprises flowing the stream through the flow rotation element. 
	In a related field of endeavor, Silverman teaches a cyclone/centrifugal separator (see C1/L15-20 and C3/L50-55) comprising a flow rotation element (Fig. 1, spinning vanes 32; see C2/L30-40) positioned between the inner body and the outer body in the first fluid flow channel (see Fig. 1) and wherein the method further comprises flowing the stream through the flow rotation element (“vane members 32…cooperate to form gas passages 29”; see C2/L38-45 and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nagl by incorporating the step of flowing a stream through a flow rotation element as disclosed by Silverman because said method provides the benefit of further cleaning of gas within the collector tube (separator) (Silverman, see C3/L45-55). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nagl (USPN  6,202,576) in view of Hopper (USPN 8,617,405).
	Regarding claim 35, Nagl teaches the method of claim 22.
	Nagl does not teach wherein the incoming fluid inlet is positioned tangentially with respect to the outer body.   
	In a related field of endeavor, Hopper teaches a separator and method of separation (see Entire Abstract) wherein the incoming fluid inlet is positioned tangentially with respect to the outer body (“fluid 2 is introduced…separation region 4 through a…tangential inlet 6”; see C16/L35-45).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Nagl by performing the step of flowing the incoming fluid through a tangential inlet as disclosed by Hopper because it is applying a known flow technique to a known cyclone separator (Hopper, see C6/L37-50) obviously resulting in providing a desired flow pattern within a cyclone separator with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nagl (USPN 6,202,576) in view of Szego (USPN 3,283,480) Maier (US 2010/0072121) are the closest prior art for claim 30.
	Regarding claim 30, Negal and Szego teach the method of claim 25, wherein the method comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the first flow channel exit via the re-entrant fluid opening (corresponds to the opening in conduit 9; Szego, see Fig. 1).
	The combination of references does not teach wherein the cyclone separator further comprises a plurality of vanes positioned in the first fluid flow channel between the inner body and the outer body, wherein each vane comprises an outer surface that engages the inner surface of the outer body, wherein at least one of the plurality of vanes comprises a re-entrant fluid flow channel formed in the at least one of the plurality of vanes, wherein the re-entrant fluid opening is in fluid communication with the re-entrant fluid flow channel and the re-entrant fluid flow channel is in fluid communication with the first flow channel, wherein the method comprises re-introducing the portion of the fluid exiting the outer body fluid exit into the first flow channel exit via the re-entrant fluid opening and the re-entrant fluid flow channel; and wherein the method comprises re-introducing into said first flow channel exit via the re-entrant fluid opening and the re-entrant fluid flow channel.
	Maier teaches an improved static fluid separator device (see Entire Abstract) comprising wherein the cyclone separator (cyclonic separator; see ¶2) further comprises a plurality of vanes (Fig. 13, vane 34) positioned in the first fluid flow channel between the inner body and the outer body, wherein each vane (i.e. vane 74) comprises an outer surface that engages the inner surface of the outer body (see Fig. 12), wherein at least one of the plurality of vanes (i.e. vane 74) comprises a re-entrant fluid flow channel (Fig. 12, recirculation member passage 62) formed in the at least one of the plurality of vanes (i.e. vane 74), wherein the re-entrant fluid opening (corresponds to opening to recirculation member passage 62 shown in Fig. 9) is in fluid communication with the re-entrant fluid flow channel (i.e. recirculation member passage 62) (see Fig. 12) and the re-entrant fluid flow channel (i.e. recirculation member passage 62)  is in fluid communication with the first flow channel (see Fig. 12), wherein the method comprises re-introducing the portion of the fluid exiting the outer body fluid exit (exits via drain passages 30; see Fig. 12)  into the first flow channel exit via the re-entrant fluid opening and the re-entrant fluid flow channel; and wherein the method comprises re-introducing into said first flow channel exit via the re-entrant fluid opening and the re-entrant fluid flow channel (“the recirculation member passage 62 is configured to fluidly connect the collection chamber…such that a recirculation flow Fr or gases within the collection chamber 28 may be reintroduced into  the fluid stream F”; see ¶35).
	Overall, while the elements of the invention are found separately, the interaction between these elements and the precise combination thereof was not found or deemed obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778